United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3720
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Barney L. Pospisil, Jr.,                  *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: July 5, 2000
                                Filed: July 17, 2000
                                    ___________

Before WOLLMAN, Chief Judge, LOKEN, and HANSEN, Circuit Judges.
                             ___________

PER CURIAM.

       Barney Pospisil, Jr. was convicted of conspiring against civil rights, in violation
of 18 U.S.C. § 241, and was sentenced to 37 months’ imprisonment and 3 years’
supervised release. On appeal, we reversed the imposition of a vulnerable-victim
enhancement and remanded for resentencing. See United States v. Pospisil, 186 F.3d
1023, 1029-30 (8th Cir. 1999), cert. denied, 120 S. Ct. 1724 (2000). The removal of
the enhancement reduced Pospisil’s Guidelines imprisonment range from 37-46 months
to 30-37 months. After receiving evidence and hearing argument, the district court1
resentenced Pospisil to 35 months’ imprisonment and 3 years’ supervised release.

      In this appeal after remand, Pospisil’s counsel has filed a brief and moved to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). With this court’s
permission, Pospisil has filed a pro se supplemental brief. For the reasons stated
below, we find no merit to the issues raised by Pospisil and his counsel.

       We are satisfied that the district court properly considered at resentencing
relevant evidence which could have been presented at the original sentencing, and that
the court did not exceed the scope of remand or violate the law-of-the-case doctrine by
evaluating that evidence and selecting a 35-month sentence. See United States v.
Behler, 187 F.3d 772, 776 (8th Cir. 1999). Although the court had originally selected
a sentence at the bottom of the applicable Guidelines range, that sentence was reversed
on appeal, and we therefore reject Pospisil’s argument that the government was
collaterally estopped from seeking at resentencing a sentence at the top of the new
Guidelines range. See Alexander v. National Farmers Org., 687 F.2d 1173, 1190 (8th
Cir. 1982), cert. denied, 461 U.S. 937-39 (1983). Finally, although Pospisil urges us
to reconsider United States v. Sims, 174 F.3d 911, 913 (8th Cir. 1999), only the court
en banc can overrule the decision. See Smith v. Copeland, 87 F.3d 265, 269 (8th Cir.
1996).

      After review of counsel’s Anders brief and Pospisil’s pro se supplemental brief,
along with our independent review of the record in accordance with Penson v. Ohio,
488 U.S. 75 (1988), we detect no nonfrivolous issues. The judgment is affirmed, and
counsel’s motion to withdraw is granted.



      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-